Name: Commission Regulation (EC) NoÃ 1722/2006 of 21 November 2006 amending Regulations (EC) Nos 1431/94, 2497/96, 1396/98, 701/2003 and 593/2004 as regards the lodging of import licence applications in the poultrymeat and eggs sectors for the first quarter of 2007
 Type: Regulation
 Subject Matter: Asia and Oceania;  tariff policy;  Europe;  economic geography;  animal product
 Date Published: nan

 22.11.2006 EN Official Journal of the European Union L 322/3 COMMISSION REGULATION (EC) No 1722/2006 of 21 November 2006 amending Regulations (EC) Nos 1431/94, 2497/96, 1396/98, 701/2003 and 593/2004 as regards the lodging of import licence applications in the poultrymeat and eggs sectors for the first quarter of 2007 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2771/75 of 29 October 1975 on the common organisation of the market in eggs (1), and in particular Article 6(1) thereof, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organisation of the market in poultrymeat (2), and in particular Article 6(1) thereof, Having regard to Council Regulation (EC) No 774/94 of 29 March 1994 opening and providing for the administration of certain Community tariff quotas for high quality beef, and for pigmeat, poultrymeat, wheat and meslin, and brans, sharps and other residues (3), and in particular Article 7 thereof, Having regard to Council Regulation (EEC) No 2783/75 of 29 October 1975 on the common system of trade for ovalbumin and lactalbumin (4), and in particular Article 4(1) thereof, Having regard to Council Regulation (EC) No 2286/2002 of 10 December 2002 on the arrangements applicable to agricultural products and goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States (ACP States) and repealing Regulation (EC) No 1706/98 (5), and in particular Article 5 thereof, Having regard to Council Regulation (EC) No 2398/96 of 12 December 1996 opening the tariff quota for turkey meat from Israel provided for in the Association Agreement and the Interim Agreement between the European Community and the State of Israel (6), and in particular Article 2 thereof, Having regard to Council Regulation (EC) No 779/98 of 7 April 1998 on the import into the Community of agricultural products originating in Turkey, repealing Regulation (EEC) No 4115/86 and amending Regulation (EC) No 3010/95 (7), and in particular Article 1 thereof, Whereas: (1) Commission Regulation (EC) No 2497/96 (8) lays down procedures for applying in the poultrymeat sector the arrangements provided for in the Association Agreement and the Interim Agreement between the European Community and the State of Israel. (2) Commission Regulation (EC) No 1396/98 (9) lays down procedures for the application in the poultrymeat sector of Regulation (EC) No 779/98. (3) Commission Regulation (EC) No 701/2003 (10) lays down detailed rules for the application of Regulation (EC) No 2286/2002 as regards the arrangements applicable to imports of certain poultrymeat and egg products originating in the African, Caribbean and Pacific States (ACP States). (4) Commission Regulation (EC) No 593/2004 (11) opens and provides for the administration of the tariff quotas in the egg sector and for egg albumin. (5) All of these Regulations lay down that applications for import licences may be lodged only in the course of the first seven days of the month preceding each specific quota period. In view of the accession of Bulgaria and Romania to the European Union as from 1 January 2007, a different period should be laid down for the lodging of applications for licences for the first quarter of 2007. (6) Commission Regulation (EC) No 1431/94 of 22 June 1994 laying down detailed rules for the application in the poultrymeat sector of the import arrangements provided for in Council Regulation (EC) No 774/94 opening and providing for the administration of certain Community tariff quotas for poultrymeat and certain other agricultural products (12) has already been amended with a view to the accession of Bulgaria and Romania to the European Union as from 1 January 2007. Under the second subparagraph of Article 4(1) of that Regulation, for the period from 1 January to 31 March 2007 licence applications are to be lodged during the first seven working days of January 2007. For administrative reasons this period should be extended to the first 15 days of January 2007. In the interests of harmonisation with other import quotas in the same sector, the same period should be laid down for the lodging of applications for the first quarter of 2007. (7) Regulations (EC) Nos 1431/94, 2497/96, 1396/98, 701/2003 and 593/2004 should therefore be amended accordingly. (8) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION: Article 1 In Article 4(1) of Regulation (EC) No 1431/94, the second subparagraph is replaced by the following: However, for the period from 1 January to 31 March 2007, licence applications shall be lodged during the first 15 days of January 2007. Article 2 In Article 4(1) of Regulation (EC) No 2497/96, the second subparagraph is replaced by the following: However, for the period from 1 January to 31 March 2007, licence applications shall be lodged during the first 15 days of January 2007. Article 3 In Article 4(1) of Regulation (EC) No 1396/98, the following subparagraph is added: However, for the period from 1 January to 31 March 2007, licence applications shall be lodged during the first 15 days of January 2007. Article 4 The following subparagraph is added to Article 5(1) of Regulation (EC) No 701/2003: However, for the period from 1 January to 30 June 2007, licence applications shall be lodged during the first 15 days of January 2007. Article 5 The following subparagraph is added to Article 5(1) of Regulation (EC) No 593/2004: However, for the period from 1 January to 31 March 2007, licence applications shall be lodged during the first 15 days of January 2007. Article 6 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 November 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 282, 1.11.1975, p. 49. Regulation as last amended by Regulation (EC) No 679/2006 (OJ L 119, 4.5.2006, p. 1). (2) OJ L 282, 1.11.1975, p. 77. Regulation as last amended by Regulation (EC) No 679/2006. (3) OJ L 91, 8.4.1994, p. 1. Regulation as amended by Commission Regulation (EC) No 2198/95 (OJ L 221, 19.9.1995, p. 3). (4) OJ L 282, 1.11.1975, p. 104. Regulation as last amended by Commission Regulation (EC) No 2916/95 (OJ L 305, 19.12.1995, p. 49). (5) OJ L 348, 21.12.2002, p. 5. (6) OJ L 327, 18.12.1996, p. 7. (7) OJ L 113, 15.4.1998, p. 1. (8) OJ L 338, 28.12.1996, p. 48. Regulation as last amended by Regulation (EC) No 361/2004 (OJ L 63, 28.2.2004, p. 15). (9) OJ L 187, 1.7.1998, p. 41. Regulation as last amended by Regulation (EC) No 1043/2001 (OJ L 145, 31.5.2001, p. 24). (10) OJ L 99, 17.4.2003, p. 32. (11) OJ L 94, 31.3.2004, p. 10. (12) OJ L 156, 23.6.1994, p. 9. Regulation as last amended by Regulation (EC) No 1255/2006 (OJ L 228, 22.8.2006, p. 3).